DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

This application contains claims directed to the following patentably distinct species:
Species		Figure/s
I			1-2, drawn to Claims 1-4, 9, 21-27, 31-35
II			3, drawn to Claims 11-13, 28-30

The species are independent or distinct because Invention I requires a dedicated driver path enabled (DPE) circuit to couple the pad to a gate of pull up device or the pull down device (DPE circuit directly connected to the node between the pull up and pull down device of the driver and to the pad) to operate as the ESD circuit and the Invention II requires logic circuitry including a NAND, NOR logic circuit (combined circuit of pre-driver and driver path enabled circuit with a direct connection to the node between the pull up and pull down device of the driver and to the pad) to operate as the ESD circuit.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
( e) the inventions are likely to raise different non-prior art issue under 35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.
In this case, Invention I is found allowable and Invention II does not include the allowable feature of Invention I and the logic circuit claimed in Invention II requires different search including different search queries and different prior art. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Newly submitted amendments to claims 11-13 and newly submitted claims 28-30 depending from Claim 11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 11-13 are amended such as to be drawn to the alternative embodiment described in Figure 3 and Paragraph 35, which does not include a dedicated driver path enabled circuit of Figure 2, to couple the pad to a gate of pull up or pull down device of the driver during an ESD event. Newly submitted Claims 28-30 depend from Claim 11.
Amended claims 1-4, 9, and newly submitted Claims 21-27 depending from Claim 1 and newly submitted independent Claim 31 and its dependent claims 32-35 are drawn to originally presented Invention described in Figure 2 and Paragraphs 30-34, including the driver path enabled circuit 105 to couple the pad to a gate of pull up device or the pull down device.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-13, 28-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Ralph F. Hoppin on 5/02/2022.
The application has been amended as follows to cancel claims withdrawn from consideration by Election by Original Presentation as discussed above. 

Cancel Claims 11-13, 28-30.

Examiner’s Statement of Reasons for Allowance
1.	Claims 1-4, 9, 21-27, 31-35 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 1, further limit including the limitation of the circuit being to couple the pad to a gate of the pull down device when a voltage rise occurs on the pad due to an ESD event and thus to distinguish over the prior art of record and given authorization to cancel withdrawn claims 11-13 and 28-30 to place the application in condition for allowance.    
Regarding amended Claim 1, Maloney discloses an apparatus (Figures 1-4) comprising: 
a pad (Pad 120, Figure 1, Pad coupled to output driver/buffer, not labelled in Figures 2-3);
 	a driver (270, 280, 290, Figure 2, comprising 300, 310, Figure 3) coupled to the pad (270, 280, 290 coupled to Pad, Figure 2), wherein the driver comprises 
a pull up device (300, Figure 3) coupled in a series path with a pull down device (310, Figure 3), the pull up device is coupled to a power supply rail (power supply rail shown, not labelled, Figure 3), the pull down device is coupled to ground (310 coupled to ground shown, not labelled, Figure 3) and the pad is coupled to a point in the series path, the point is between the pull up device and the pull down device (300, 310 coupled in series and coupled to pad, pad 120 coupled to 100, 110 shown in Figure 1, not shown in Figures 2-3); and
a circuit (315, 355, Figures 3-4) to turn-on the pull-up device or pull-down device when a voltage rise occurs on the pad, due to an Electro Static Discharge (ESD) event, wherein the pull down device turned on to ground the pad via the pull down device and pull up device is turned on to couple the pad to power supply rail (Figures 3-4, Column 5, lines 20-30,“…if an ESD event is detected by the RC-timer, that is, the voltage signal applied to output terminal 385 of the RC-timer falls below the trip threshold of first inverting stage 375, …… typically result in "0" being applied to the gate terminal of transistor 300, turning that transistor "on", which, as was previously discussed, would be a desired result in such a scenario”).
Maloney does not disclose the circuit being to couple the pad to a gate of the pull down device when the voltage rise occurs on the pad, in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-4, 9, 21-27 depend from Claim 1.

Regarding new Claim 31, Maloney discloses an apparatus (Figures 1-4) comprising: 
a pad (Pad 120, Figure 1, Pad coupled to output driver/buffer, not labelled in Figures 2-3);
 	a driver (270, 280, 290, Figure 2, comprising 300, 310, Figure 3) coupled to the pad (270, 280, 290 coupled to Pad, Figure 2), wherein the driver comprises 
a pull up device (300, Figure 3) coupled in a series path with a pull down device (310, Figure 3), the pull up device is coupled to a power supply rail (power supply rail shown, not labelled, Figure 3), the pull down device is coupled to ground (310 coupled to ground shown, not labelled, Figure 3) and the pad is coupled to a point in the series path, the point is between the pull up device and the pull down device (300, 310 coupled in series and coupled to pad, pad 120 coupled to 100, 110 shown in Figure 1, not shown in Figures 2-3); and
a circuit (315, 355, Figures 3-4) to turn-on the pull-up device or pull-down device when a voltage rise occurs on the pad, due to an Electro Static Discharge (ESD) event, wherein the pull down device turned on to ground the pad via the pull down device and pull up device is turned on to couple the pad to power supply rail (Figures 3-4, Column 5, lines 20-30,“…if an ESD event is detected by the RC-timer, that is, the voltage signal applied to output terminal 385 of the RC-timer falls below the trip threshold of first inverting stage 375, …… typically result in "0" being applied to the gate terminal of transistor 300, turning that transistor "on", which, as was previously discussed, would be a desired result in such a scenario”).
Maloney does not disclose the circuit being to couple the pad to a gate of the pull down device when the voltage drop occurs on the pad, in in combination with the other recited elements of Claim 31, therefore allowable. Claims 32-35 depend from Claim 31. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUCY M THOMAS/Examiner, Art Unit 2836, 5/02/2022                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836